Case 2:18-cr-20155-TGB-MKM ECF No. 49 filed 07/02/20   PageID.373   Page 1 of 14




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                  2:18-CR-20155-TGB-MKM-1

                   Plaintiff,
                                               ORDER GRANTING
                                            GOVERNMENT’S MOTION
       v.                                  FOR RECONSIDERATION OF
                                               TRANSFER ORDER
 CORY BRANT,                               (ECF NO. 46) AND DENYING
                                            DEFENDANT’S RENEWED
                   Defendant.                    MOTION FOR
                                           COMPASSIONATE RELEASE
                                                 (ECF NO. 38)


                                I. Introduction

      On June 2, 2020, this Court issued an order denying Defendant’s

motion for compassionate release, but recommending that the Bureau of
Prisons (“BOP”) reconsider its denial of Defendant’s motion for home

confinement, and directing the BOP to transfer Defendant from Federal

Correctional Institution (“FCI”) Elkton pursuant to the United States

District Court for the Northern District of Ohio’s order in Wilson v.

Williams, No. 4:20-cv-00794, --- F. Supp. 3d ---, 2020 WL 1940882 (N.D.

Ohio Apr. 22, 2020). On June 4, 2020, the Supreme Court of the United

States granted the BOP’s request for a stay of the Wilson order pending

disposition of the Government’s appeal in the United States Court of

Appeals for the Sixth Circuit. Williams v. Wilson, No. 19A1047, --- S. Ct.

                                       1
Case 2:18-cr-20155-TGB-MKM ECF No. 49 filed 07/02/20   PageID.374   Page 2 of 14




---, 2020 WL 2988458 (June 4, 2020). And on June 9, 2020, the Sixth

Circuit vacated the district court’s preliminary injunction in Wilson that

necessitated the transfer of vulnerable prisoners like Defendant from

FCI Elkton. Wilson v. Williams, No. 20-3447, --- F.3d ---, 2020 WL

3056217 (6th Cir. June 9, 2020).

       The Government now moves for reconsideration of the Court’s

transfer order in light of the Supreme Court’s and Sixth Circuit’s recent

decisions and requests that the Court deny Defendant’s renewed motion

for compassionate release. ECF No. 46. The motion is fully briefed. See

ECF Nos. 47, 48. For the reasons stated herein, the Court will GRANT

the Government’s motion for reconsideration (ECF No. 46) and DENY

Defendant’s renewed motion for compassionate release (ECF Nos. 38,

47).
                    II. Motion for Reconsideration

       The Court may grant a motion for reconsideration if the movant

satisfactorily shows that: (1) a palpable defect mislead the parties and

the Court; and (2) correcting the defect would result in a different

disposition of the case. E.D. Mich. L.R. 7.1(h)(3). A defect is palpable if it

is “obvious, clear, unmistakable, manifest, or plain.” Olson v. Home

Depot, 321 F. Supp. 2d 872, 874 (E.D. Mich. 2004). The Court will not

grant a motion for reconsideration “that merely present[s] the same

issues ruled upon by the court, either expressly or by reasonable
implication.” Id.
                                      2
Case 2:18-cr-20155-TGB-MKM ECF No. 49 filed 07/02/20   PageID.375   Page 3 of 14




      Here, the parties do not dispute that following this Court’s June 2,

2020, Order, the Sixth Circuit vacated the preliminary injunction that

necessitated the transfer of medically vulnerable prisoners, like Mr.

Brant, from FCI Elkton. Additionally, the parties do not contest that the

Court should vacate its transfer order given the intervening changes in

the law. Accordingly, the Court GRANTS the Government’s motion for

reconsideration and VACATES its previous Order requiring Brant to be

transferred out of FCI Elkton. ECF No. 44.

          III. Renewed Motion for Compassionate Release

      In the Court’s prior order, it stated that if the BOP did not transfer

Mr. Brant from FCI Elkton, it would reserve the right to reconsider Mr.

Brant’s motion for compassionate release. ECF No. 44, PageID.286. Mr.

Brant asks that the Court act on this and grant him compassionate
release. ECF No. 47.

      Criminal defendants may move for compassionate release pursuant

to 18 U.S.C. § 3582, as amended by the First Step Act of 2018:
            (A) the court, upon motion of the Director of the Bureau
      of Prisons, or upon motion of the defendant after the
      defendant has fully exhausted all administrative rights to
      appeal a failure of the Bureau of Prisons to bring a motion on
      the defendant’s behalf or the lapse of 30 days from the receipt
      of such a request by the warden of the defendant’s facility,
      whichever is earlier, may reduce the term of imprisonment
      (and may impose a term of probation or supervised release
      with or without conditions that does not exceed the unserved
      portion of the original term of imprisonment), after


                                      3
Case 2:18-cr-20155-TGB-MKM ECF No. 49 filed 07/02/20   PageID.376   Page 4 of 14




      considering the factors set forth in sections 3553(a) to the
      extent they are applicable, if it finds that—
           (i) extraordinary and compelling reasons warrant
           such a reduction.
18 U.S.C. § 3582(c)(1)(A)(i). In applying this provision, two key questions

arise. The first is whether the defendant has exhausted his or her

administrative remedies. The second is whether extraordinary and

compelling reasons, as well as the defendant’s own history and

characteristics, warrant a reduction of the defendant’s sentence.

A.    Exhaustion

      As the Court indicated in its prior Order, Mr. Brant has exhausted

his administrative remedies within the BOP. See ECF Nos. 41-3, 41-4.

B.    Extraordinary and Compelling Reasons

      Application Note 1 to U.S.S.G. § 1B1.13 states in pertinent parts
that extraordinary and compelling reasons exist when:


      (A) Medical Condition . . .
            (ii) The defendant is – (I) suffering from a serious
      physical or medical condition, (II) suffering from a serious
      functional or cognitive impairment, or (III) experiencing
      deteriorating physical or mental health because of the aging
      process, that substantially diminishes the ability of the
      defendant to provide self-care within the environment of a
      correctional facility and from which he or she is not expected
      to recover.
       --
      (D) Other Reasons. – As determined by the Director of the
      Bureau of Prisons, there exists in the defendant’s case an
      extraordinary and compelling reason other than, or in

                                      4
Case 2:18-cr-20155-TGB-MKM ECF No. 49 filed 07/02/20   PageID.377   Page 5 of 14




      combination with, the reasons described in subdivisions (A)
      through (C).

   In applying these provisions, the Court determines that the COVID-

19 pandemic, paired with medical conditions known to exacerbate the

risk of substantial injury or death, can create an extraordinary and

compelling factor reason warranting compassionate release. See Miller v.

United States, No. 16-20222, 2020 WL 1814084, at *3 (E.D. Mich. Apr. 9,

2020) (“Miller has presented ‘Other Reasons’ in combination with his

serious medical conditions to warrant compassionate release.”). See also

United States v. Jackson, No. 08-20150-02-JWL, 2020 WL 2812764, at *3

(D. Kan. May 29, 2020) (“In including the catchall provision [provision

D], the Sentencing Commission clearly intended that the necessary
“extraordinary and compelling reasons” not be limited to the examples

explicitly set forth in subdivisions (A) through (C) (although those

circumstances should be instructive).”); United States v. Guzman Soto,

No. 1:18-cr-10086-IT, 2020 WL 2104787, at *3 (D. Mass. May 1, 2020)

(“[T]he Attorney General, in giving direction to the Director of the Bureau

of Prisons, has recognized that COVID-19 is an extraordinary and

compelling factor which may be considered, alongside other factors, when

determining whether home confinement is merited for certain

prisoners.”).
      To determine whether an extraordinary and compelling reason

exists here, the Court considers several factors: the COVID-19 conditions


                                      5
Case 2:18-cr-20155-TGB-MKM ECF No. 49 filed 07/02/20   PageID.378   Page 6 of 14




at the prison the defendant is incarcerated, the defendant’s vulnerability

to serious illness or death from COVID-19 based on the underlying

medical conditions recognized by the Centers for Disease Control

(“CDC”), the defendant’s other medical conditions that otherwise raise

questions about the defendant’s health, and the defendant’s age.

      i.    Mr. Brant’s Medical Conditions

      Mr. Brant suffers from moderate to severe asthma. As explained in

the Court’s previous order, this condition is well-documented and

predates his incarceration and the COVID-19 pandemic. However, since

the Court’s prior order, the CDC has updated its guidelines regarding

those who are at “an increased risk of severe illness” from COVID-19.

People of Any Age with Underlying Medical Conditions, Centers for

Disease Control https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html        (updated     June   25,

2020). These guidelines list conditions ranging from chronic kidney

disease to type 2 diabetes mellitus. Id. While moderate-to-severe asthma

was initially included on that list, it is no longer included on the latest

update of the CDC guidelines. Under the new guidelines, rather than

finding that people with moderate-to-severe asthma are at an increased

risk for severe illness from COVID-19, the CDC says they “might be at

an increased risk for severe illness from COVID-19,” with the caveat that

this information is based on what the CDC “know[s] at this time” and
that “[c]urrently there are limited data and information about the impact
                                      6
Case 2:18-cr-20155-TGB-MKM ECF No. 49 filed 07/02/20   PageID.379   Page 7 of 14




of underlying medical conditions and whether they increase the risk for

severe illness from COVID-19.” Id.

      While it is helpful and appropriate to consider the latest CDC

guidelines and to bear in mind            that the scientific community’s

understanding of how COVID-19 interacts with underlying medical

conditions will change as we learn more about the virus, it is still a

serious matter that people with moderate-to-severe asthma still “might”

be at an increased risk for severe illness. It is also less than reassuring

to note that this information could change again. At age 26, Mr. Brant’s

age does not place him in an age group that is considered more vulnerable

to COVID-19, and he has no other listed medical conditions that are

considered vulnerabilities. Nevertheless, Mr. Brant’s moderate-to-severe

asthma diagnosis, as a condition considered by the CDC that may
increase his risk for severe illness, places him in a more vulnerable

position if he contracts COVID-19 than a person who does not have

moderate-to-severe asthma.

      ii.   Conditions at FCI Elkton

      The conditions at FCI Elkton, where Defendant is incarcerated, like

most BOP facilities, are changing on a daily basis as they react to COVID-

19. As of July 2, 2020, FCI Elkton has 277 positive prisoners, 7 positive

staff, 9 prisoner deaths, 0 staff deaths, 582 recovered prisoners, and 46

recovered staff. https://www.bop.gov/coronavirus/ (updated daily). FCI
Elkton has tested 2,245 prisoners for the virus and 822 prisoners have
                                      7
Case 2:18-cr-20155-TGB-MKM ECF No. 49 filed 07/02/20   PageID.380   Page 8 of 14




tested positive. Id. As the facility’s total population is 2,247, it appears

that almost every prisoner has been tested. https://www.bop.gov/

locations/institutions/elk/ (last visited July 2, 2020).

      Since the Court’s prior order, as explained above, the Sixth Circuit

vacated the preliminary injunction in Wilson v. Williams. 2020 WL

3056271 at *12. It held that the medically vulnerable subclass (of which

Mr. Brant is a member) had not shown a likelihood of success on the

merits of their Eighth Amendment claim because they could not

demonstrate that the BOP’s response to the COVID-19 pandemic had

been deliberately indifferent to a serious risk of harm. Id. at *7. Rather,

the Sixth Circuit concluded that as of April 22, 2020, the BOP had

“responded reasonably to the known, serious risks posed by COVID-19[.]”

Id. But there have been additional changes to the BOP’s response to
COVID-19 in the facility.

      The Government provides for the Court a declaration from the

Executive Assistance/Acting Associate Warden at FCI Elkton, Andrea

Burnside, that was filed in the Wilson v. Williams case. Burnside

Declaration, ECF No. 48-2 (filed in Wilson v. Williams on May 29, 2020).

In her Declaration, Burnside explains two methods that FCI Elkton is

using to combat the virus’s spread: isolation and quarantine. Id. at

PageID.340. Prisoners who have symptoms or have tested positive are

being isolated in designated isolation areas, and prisoners are released
from isolation after 14 days so long as they are fever-free for 72 hours
                                      8
Case 2:18-cr-20155-TGB-MKM ECF No. 49 filed 07/02/20   PageID.381   Page 9 of 14




prior to release and exhibit no other symptoms. Id. FCI Elkton as also

added an additional period of “post-isolation recovery” where prisoners

who leave isolation stay in a separately designated area until their total

time equals 21 days. Id. at PageID.340-41. And now that rapid testing is

available in the prison, all prisoners who complain of symptoms are

tested before being placed in isolation. Id. at PageID.344.

      FCI Elkton also quarantines for 14 days all asymptomatic persons

who may have been exposed to the virus in order to observe them during

the virus’s incubation period and to separate them from other prisoners.

Id. at PageID.341. If no prisoner within the quarantined group exhibits

symptoms during the 14-day period, the group is released from

quarantine. But if an inmate in the group does exhibit symptoms, that

inmate is isolated and the 14-day quarantine clock restarts for the
balance of the group. Id. Burnside also explains that the number of

hospitalized prisoners has been declining since its peak on April 8, 2020,

of 46 inmates. Id. at PageID.343. From April 12 to May 2, four prisoners

were hospitalized, and from May 2 to the date the declaration was filed

on May 29, no additional prisoners had been hospitalized for COVID-19-

related illness. Id.

      That said, prisoners at FCI Elkton continue to test positive for

COVID-19 at unprecedented rates. On the date Mr. Brant responded to

the Government’s motion for reconsideration, he reported that only 40
prisoners were currently testing positive for the virus. ECF No. 47,
                                      9
Case 2:18-cr-20155-TGB-MKM ECF No. 49 filed 07/02/20   PageID.382   Page 10 of 14




 PageID.314 (filed June 19, 2020). As of July 2, that number had risen to

 276. FCI Elkton is behind only FCI Butner Low in the number of current

 positive tests. Notably, other facilities that at one point were hotspots for

 the virus, like FCI Forest City Low (which has 660 recovered prisoners),

 and FCI Terminal Island (which has 674 recovered prisoners), are no

 longer reporting a high number of currently positive prisoners. For

 reasons unknown, the statistical evidence is showing that COVID-19 is

 continuing to spread through FCI Elkton despite the best efforts that

 BOP is taking to reduce it. Taking the fact that Mr. Brant’s moderate-to-

 severe asthma is considered by the CDC as a condition that might expose

 him to severe illness if he contracts the virus, when combined with the

 increasing infections occurring at FCI Elkton, the facts before the Court

 do show the existence of an extraordinary and compelling reason that
 weighs in favor of compassionate release.
 C.    Consideration of § 3553 Sentencing Factors & Danger to the
       Community

       But finding that extraordinary and compelling reasons may weigh

 in favor of release does not complete the analysis that the Court must

 undertake in deciding whether such release should be granted. The Court

 must also consider all of the sentencing factors contained in 18 U.S.C.

 §3553(a). It must determine whether release is appropriate in light of

 those factors, and whether it is possible for the Court to determine that

 the defendant does not represent a danger to the safety of any other

                                      10
Case 2:18-cr-20155-TGB-MKM ECF No. 49 filed 07/02/20   PageID.383   Page 11 of 14




 person in the community, as provided in 18 U.S.C. § 3142(g). As to the

 sentencing    factors,   the   Court   must   consider   the   nature     and

 circumstances of the offense, the history and characteristics of the

 defendant, the need for the sentence to reflect the seriousness of the

 offense, whether the sentence will serve deterrence goals, and the need

 to avoid unwarranted sentencing disparities. 18 U.S.C. §3553(a). Upon

 careful consideration of these factors, the Court concludes that reducing

 Mr. Brant’s sentence to time served would be inappropriate. The Court

 also determines, based on the circumstances of his offense and the nature

 of his prior criminal history, that the early release of Mr. Brant would

 pose a danger to the community.

       Mr. Brant was convicted of two counts of possession with intent to

 distribute controlled substances, one count of felon in possession of a
 firearm, and one count of possession of a firearm in furtherance of a drug

 trafficking crime. ECF No. 24. According to the facts provided in the

 Presentence Report, on April 14, 2017, a search warrant was executed at

 Mr. Brant’s home and he was found in possession of 13.4 grams of

 cocaine, 51.9 grams of heroin, a 9mm pistol (in his bedroom), and a .40

 caliber pistol (in his vehicle). Present in the home were his girlfriend and

 three children. The probable cause for the search warrant was based on

 previous controlled purchases from Brant, and some of the prerecorded

 undercover funds were among the $3,325 in U.S. currency that was
 seized along with the narcotics and firearms. The .40 caliber pistol found
                                        11
Case 2:18-cr-20155-TGB-MKM ECF No. 49 filed 07/02/20   PageID.384   Page 12 of 14




 in Mr. Brant’s vehicle had been reported stolen during a home invasion

 that occurred on March 3. 2016. For reasons that are unknown, Mr. Brant

 was not arrested and taken into custody on the date the search warrant

 was executed. Rather, a warrant was issued for his arrest and he was

 eventually arrested on February 21, 2018. When arrested in February

 2018, Mr. Brant was again in possession of a .40 caliber pistol, an

 extended magazine, as well as 5.8 grams of heroin and 2.9 grams of

 cocaine.

       In considering Mr. Brant’s prior criminal history, he has a

 significant juvenile criminal record involving assaultive behavior and

 domestic violence. As an adult, Mr. Brant has two drug offense

 convictions in 2010, both for possession of marijuana (for which he

 received 12 months’ probation and had numerous probation violations),
 and two more drug convictions in 2015, one for possession of heroin and

 marijuana and a second for a delivery of cocaine (less than 50 grams) and

 possession of a dangerous weapon (brass knuckles) (for which he received

 a combined sentence of 6 months’ custody and two years’ probation). He

 also has a number of other driving and larceny offenses. Mr. Brant also

 has history of bipolar disorder and depression.

       Although the probation department calculated the applicable

 Sentencing Guideline range as 144 to 165 months, which included a

 minimum term of imprisonment of 60 months for the trafficking charge,
 this Court imposed a sentence of 110 months in prison, which was below
                                      12
Case 2:18-cr-20155-TGB-MKM ECF No. 49 filed 07/02/20   PageID.385   Page 13 of 14




 the Guidelines range, along with three years of supervised release. ECF

 No. 24. Mr. Brant’s release date is not until December of 2025. Granting

 Mr. Brant compassionate release and reducing his sentence to time

 served when he has served less than a third of an approximately nine-

 year sentence would lead to unwarranted sentencing disparities and

 improperly minimize the serious nature of his drug-trafficking offense.

       Compassionate release may only be granted under Sentencing

 Guideline § 1B1.13(2) if the Court can find that “[t]he defendant is not a

 danger to the safety of any other person or to the community, as provided

 in 18 U.S.C. § 3142(g).” Mr. Brant’s repeated armed drug-dealing activity

 and his lengthy criminal history do not provide the Court with any

 assurance that his early release would not present a danger to the

 community. See United States v. Knight, No. 15-20283, 2020 WL
 3055987, at *1 (E.D. Mich. June 9, 2020) (Steeh, J.) (denying

 compassionate release to defendant incarcerated at FCI Elkton who

 suffers from obesity and body mass index of 43.9); id. at *3 (“Although

 Defendant argues he is a nonviolent offender, his drug trafficking and

 possession of an AK-47 as a convicted felon demonstrate the danger he

 poses to the community.”). See also United States v. Oliver, No. 17-20489,

 2020 WL 2768852, at *7 (E.D. Mich. May 28, 2020) (Berg, J.) (“[T]he

 seriousness of Oliver’s drug trafficking offense conduct, and his recent

 history of similar criminal behavior, is such that the Court is unable to
 determine that his release would not present a danger to the
                                      13
Case 2:18-cr-20155-TGB-MKM ECF No. 49 filed 07/02/20   PageID.386   Page 14 of 14




 community.”). As in Oliver, the Court concludes Mr. Brant’s drug

 trafficking offense and history of similar behavior renders him ineligible

 for compassionate release.

                              IV. Conclusion

       For these reasons, the Government’s motion for reconsideration is

 GRANTED and Cory Brant’s renewed motion for compassionate release

 is DENIED.



 SO ORDERED.


       DATED: July 2, 2020.

                                    BY THE COURT:


                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge




                                      14
